                                 Case 2:14-cv-01125-RFB-BNW Document 219 Filed 09/05/19 Page 1 of 4



                             1   JEFF SILVESTRI
                                 Nevada Bar No. 5779
                             2   McDONALD CARANO WILSON LLP
                                 2300 W. Sahara Avenue, Suite 1200
                             3   Las Vegas, NV 89102
                                 Telephone:   (702) 873-4100
                             4   Fax:         (702) 873-9966
                                 E-mail:       jsilvestri@mcdonaldcarano.com
                             5

                             6   KENNETH E. PAYSON (admitted pro hac vice)
                                 Washington Bar No. 26369
                             7   DAVIS WRIGHT TREMAINE LLP
                                 920 Fifth Avenue, Suite 3300
                             8   Seattle, Washington 98104-1610
                                 Telephone:    (206) 622-3150
                             9   Facsimile:    (206) 757-7700
                                 Email:        kennethpayson@dwt.com
                            10
                                 Attorneys for the Saxe Defendants
DAVIS WRIGHT TREMAINE LLP




                            11

                            12                                      UNITED STATES DISTRICT COURT

                            13                                          DISTRICT OF NEVADA

                            14
                                 JEREMY BAUMAN, et al.,
                            15                                                        Case No. 2:14-cv-01125-RFB-BNW
                                                    Plaintiffs,
                            16                                                        MOTION TO REMOVE ATTORNEY
                                          vs.                                         FROM ELECTRONIC SERVICE LIST
                            17
                                 DAVID SAXE; et al.,
                            18
                                                    Defendants.
                            19
                                                                                      In consolidation with
                            20   BIJAN RAZILOU, et al.,                               Case No.: 2:14-cv-01160-RFB-BNW

                            21                      Plaintiffs,

                            22            vs.

                            23   DAVID SAXE; et al.,

                            24                      Defendants.

                            25
                                         MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST
                            26
                                          Pursuant to LR IA 11-6, Saxe Defendants, by and through their counsel, Kenneth E.
                            27
                                 Payson, of Davis Wright Tremaine LLP, hereby move this court for an Order removing attorney
                            28


                                                                              Page 1 of 4
                                 4835-3327-4786v.1 0104433-000001
                                                                      Case 2:14-cv-01125-RFB-BNW Document 219 Filed 09/05/19 Page 2 of 4



                                                                  1   James H. Corning, Esq. from all service lists, including the court’s electronic notification list, in
                                                                  2   the above-captioned case.
                                                                  3            Mr. Corning will no longer be employed after September 6, 2019 by Davis Wright
                                                                  4   Tremaine LLP and electronic notices of filings in this case should no longer be directed to said
                                                                  5   attorney.
                                                                  6            DATED this 5th day of September, 2019.
                                                                  7
                                                                                                                        /s/ Kenneth E. Payson
                                                                  8                                                     Kenneth E. Payson
                                                                  9                                                     Washington Bar No. 26369
                                                                                                                        Admitted Pro Hac Vice
                                                                 10                                                     DAVIS WRIGHT TREMAINE LLP
                                                                                                                        920 Fifth Avenue, Suite 3300
DAVIS WRIGHT TREMAINE LLP




                                                                 11                                                     Seattle, WA 98104-1610
                                                                 12
                                                                                                                        and
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13
                                920 Fifth Avenue, Suite 3300




                                                                 14                                                     Jeff Silvestri
                                                                                                                        Nevada Bar No. 5779
                                                                 15                                                     McDONALD CARANO WILSON LLP
                                                                                                                        2300 W. Sahara Avenue, Suite 1200
                                                                 16
                                                                                                                        Las Vegas, NV 89102
                                                                 17
                                                                                                                        Attorneys for the Saxe Defendants
                                                                 18

                                                                 19

                                                                 20
                                                                 21                            IT IS SO ORDERED
                                                                 22
                                                                                               DATED: September 06, 2019
                                                                 23

                                                                 24

                                                                 25
                                                                                               __________________________________________________
                                                                 26                            BRENDA WEKSLER
                                                                 27                            UNITED STATES MAGISTRATE JUDGE
                                                                 28


                                                                                                                    Page 2 of 4
                                                                      4835-3327-4786v.1 0104433-000001
                                                                      Case 2:14-cv-01125-RFB-BNW Document 219 Filed 09/05/19 Page 3 of 4



                                                                  1                                              ORDER
                                                                  2            Having considered the Saxe Defendants’ Motion to Remove Attorney from Electronic
                                                                  3   Service List, and good cause appearing therefore, the Court hereby GRANTS the Motion.
                                                                  4            IT IS SO ORDERED.
                                                                  5
                                                                               DATED: _____________________, 2019
                                                                  6

                                                                  7
                                                                                                                _______________________________
                                                                  8
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                  9
                                                                 10
DAVIS WRIGHT TREMAINE LLP




                                                                 11

                                                                 12
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13
                                920 Fifth Avenue, Suite 3300




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                Page 3 of 4
                                                                      4835-3327-4786v.1 0104433-000001
                                                                      Case 2:14-cv-01125-RFB-BNW Document 219 Filed 09/05/19 Page 4 of 4



                                                                  1                                      CERTIFICATE OF SERVICE
                                                                  2            I hereby certify that on September 5, 2019, I caused the foregoing to be electronically filed
                                                                  3   upon each of the parties via electronic service through the United States District Court using the
                                                                  4   CM/ECF system.
                                                                  5

                                                                  6                                                   /s/ Kenneth E. Payson
                                                                                                                      Kenneth E. Payson
                                                                  7

                                                                  8

                                                                  9
                                                                 10
DAVIS WRIGHT TREMAINE LLP




                                                                 11

                                                                 12
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13
                                920 Fifth Avenue, Suite 3300




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                    Page 4 of 4
                                                                      4835-3327-4786v.1 0104433-000001
